     Case 2:98-cv-01263-MMD-BNW Document 306 Filed 08/13/21 Page 1 of 1



1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                 ***
6      DAVID BOLLINGER ,                                Case No. 2:98-cv-01263-MMD-BNW
7                                      Petitioner,
             v.                                                     ORDER
8
       WILLIAM GITTERE , et al.,
9
                                   Respondents.
10

11          In this capital habeas corpus action, after three extensions of time, the
12    Respondents were due on August 13, 2021, to file their supplemental answer responding
13    to Petitioner David Bollinger’s Claim 7D. (ECF Nos. 298, 300, 302, 304.) On August 13,
14    2021, Respondents filed a motion for extension of time (ECF No. 305) requesting a further
15    14-day extension of time, to August 27, 2021, to file their supplemental answer.
16    Respondents’ counsel states that the extension of time is necessary because of illness.
17    Petitioner does not oppose the motion for extension of time. The Court finds that
18    Respondents’ motion for extension of time is made in good faith and not solely for the
19    purpose of delay, and that there is good cause for the extension of time requested.
20          It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.
21    305) is granted. Respondents will have until and including August 27, 2021, to file their
22    supplemental answer, responding to Petitioner David Bollinger’s Claim 7D. In all other
23    respects, the schedule for further proceedings set forth in the order entered March 31,
24    2020 (ECF No. 292) will remain in effect.
25          DATED THIS 13th Day of August 2021.
26
27
                                               MIRANDA M. DU
28                                             CHIEF UNITED STATES DISTRICT JUDGE
